DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

It is noted that claim 11 is missing from the claim set filed February 25, 2020.  Thus, claims 12-15 have been renumbered as claims 11-14.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 142.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “consistent metal composition across its length.”  However, this phrase is not defined in the specification.  It is unclear how much variation of the metal composition is possible while still being considered “consistent.”  For example, if the threaded ends of the device have a higher percentage of carbon in the steel, as opposed to the shaft portion of the device, would this be considered a “consistent” metal composition?
Claim 2 is being treated as if the claim simply requires the device to be made of metal.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 7, 10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rodgers et al. (US 2012/0152616, hereinafter Rodgers).
With regard to claim 1, Rodgers discloses a flexible tubular sub (Fig. 3) defining a cylindrical body (Fig. 3), and comprising:
(Fig. 3 shows an upper end and a lower end), wherein each of the first and second ends comprises threads (36, 38), and wherein each of the first and second ends has a first outer diameter (Fig. 3);
an elongated shaft (40) between the first and second ends as part of the cylindrical body, wherein the shaft has a second outer diameter that is smaller than the first outer diameter (Fig. 3 shows the reduced diameter of portion 40), thereby reducing a moment of inertia for the flexible tubular sub (Paragraph 0042, “substantially increased bending compliance”);
a bore (visible in Fig. 3, proximate numeral 66, for example) extending between the first and second ends, with the bore being dimensioned to closely receive an electrical wire or data cable (see wires in the bore in Fig. 3); and
a transition section residing between the shaft and each of the opposing first and second ends (i.e. the curved sections which join reduced diameter section 40 to the larger diameter section).
With regard to claim 2, as best understood, the cylindrical body has a consistent metal composition across its length (Rodgers consistently shows the same metallic cross-hatching for the whole device, see MPEP 608.02 IX).
With regard to claim 6, Rodgers discloses a tool string (Fig. 1), comprising:
a first cylindrical wellbore tool (i.e. lower perforating gun 20) comprising a rigid housing (standard perforating gun inherently has a rigid metal housing, as evidenced by applicant’s Background section—“gun assembly 200 and its long string of gun barrels…is not a particularly flexible tool string,” see paragraph 0027);
(i.e. upper perforating gun 20) also comprising a rigid housing (inherent in a standard metal gun assembly); and
a flexible tubular sub (32, see also Fig. 3) defining a cylindrical body, with the cylindrical body residing between the first cylindrical wellbore tool and the second cylindrical wellbore tool (see position of 32 between tools 20 in Fig. 1), and comprising:
a first end and an opposing second end (Fig. 3), wherein each of the first and second ends defines a coupling having a first outer diameter that approximates an outer diameter of the adjoining first and second cylindrical wellbore tools (see Figs. 1 and 3); an elongated shaft (40) between the couplings, wherein the shaft has a second outer diameter that is smaller than the first outer diameter (Fig. 3), thereby reducing a moment of inertia for the flexible tubular sub (paragraph 0042);
a bore (proximate numeral 66) extending between the first and second ends, dimensioned to closely receive an electrical wire or data cable (cable visible in Fig. 3); and
a transition section (see curved portions of shaft 40 in fig. 3) residing between the shaft and each of the opposing first and second ends.
With regard to claim 7, Rodgers discloses that each of the first and second wellbore tools (20) is a perforating gun;
the tool string is a perforating gun assembly (Fig. 1); and
the outer diameter of each perforating gun is formed by a respective gun barrel housing (Fig. 1—the outermost diameter of the guns 20 is considered the “gun barrel housing”).

providing a wellbore, wherein the wellbore has a deviated section (this is implicit in paragraph 0071, which states that the device can be used in an “inclined, inverted, horizontal” orientation);
running a tool string (Fig. 1) into the wellbore, the tool string comprising:
a first cylindrical wellbore tool (20) having a rigid housing (standard perf gun inherently has a rigid metal housing, see also paragraph 0027 of applicant’s background section);
a second cylindrical wellbore tool (20) also having a rigid housing; and
a flexible tubular sub (Fig. 3) residing between the first and second wellbore tools and defining a cylindrical body, and comprising:
a first end and an opposing second end, wherein each of the first and second ends has a first outer diameter that approximates an outer diameter of an adjoining wellbore tool (this can all be seen in Figs. 1 and 3);
an elongated shaft (40) between the first and second ends, wherein the shaft has a second outer diameter that is smaller than the first outer diameter (Fig. 3);
a bore (proximate numeral 66) extending between the first and second ends, dimensioned to closely receive an electrical wire or data cable (see cable positioned in the bore in Fig. 3); and
a transition section (i.e. the curved portions of shaft 40) residing between the shaft and each of the opposing first and second ends;
(paragraph 0044); and
passing the tool string through the deviated section (if the device can be used in the horizontal position as discussed in paragraph 0071, then it would inherently be passed through a deviated section in order to arrive in the horizontal portion of the well).
With regard to claim 12, Rodgers discloses that each of the first and second wellbore tools (20) is a perforating gun;
the tool string is a perforating gun assembly (Fig. 1); and
the outer diameter of each perforating gun is formed by a respective gun barrel housing (Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 3-5, 8, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodgers.
	With regard to claims 3, 8, and 13, Rodgers fails to disclose the specific material of the shaft.
	It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Rodgers by forming the flexible shaft of steel, as examiner hereby takes Official Notice that steel was a notoriously common material for perf strings.
	With regard to claim 4, Rodgers fails to disclose female threads at each end of the flexible body.  Instead, Rodgers shows male threads (see Fig. 3).
	It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Rodgers such that the threads were female, rather than male, as there are only a finite number of potential solutions for the threads (i.e. male or female), and thus it would have been obvious to try female threads in order to make different configurations and connections possible. 
	With regard to claim 5, Rodgers is silent as to the ratio of length to outer diameter of the flexible tubular body.
	It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-.
Claims 9, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodgers in view of Applicant’s Admitted Prior Art (hereinafter AAPA).
	With regard to claims 9 and 14, Rodgers fails to disclose female threads at each end of the flexible body.  Instead, Rodgers shows male threads (see Fig. 3).  Also, Rodgers fails to disclose male-by-male tandem subs connected to female threads of the perf guns.
	AAPA discloses that it is typical for perf guns to have female-by-female threads and for the perf guns to be connected by tandem subs having male-to-male threads (see paragraph 0023, for example).
	It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Rodgers such that the threads were female, rather than male, as there are only a finite number of potential solutions for the threads (i.e. male or female), and thus it would have been obvious to try female threads in order to make different configurations and connections possible. Furthermore, it would have been obvious to provide the flexible tubular shaft between male-to-male tandem sub connectors, as AAPA discloses that such a configuration was well known in the art of perforating strings.
With regard to claim 11, Rodgers fails to disclose running the tool into the wellbore at the end of a wireline by pumping the tool string downhole using hydraulic pressure.
AAPA teaches pumping perforating strings downhole on wireline (paragraph 0017, line 1—“the perforating gun assembly 200 is pumped down towards the end of the wellbore”). 
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Rodgers by running the perforating gun string on a wireline by pumping the string downhole using fluid pressure, as AAPA discloses that such a technique was well known in the art of perforating wellbores.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E FULLER whose telephone number is (571)272-6300. The examiner can normally be reached M-F 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E FULLER/           Primary Examiner, Art Unit 3676